 THE GAS SERVICE COMPANYThe Gas Service CompanyandGas Workers Metal Trades Union,Local UnionNo. 781,Petitioner.Case No. 17-RC-2613. Janu-ary 3, 1963DECISION AND ORDER DENYING MOTION TO CLARIFYDETERMINATION OF REPRESENTATIVESOn January 24, 1958, following an election conducted pursuant toDecision and Direction of Election,' United Association of Journey-men and Apprentices of the Plumbing and Pipefitting Industry oftheUnited States and Canada, AFL-CIO, was certified as thecollective-bargaining representative for the following unit:All physical employees in the operating department at the Em-ployer's Kansas City, Missouri, division, including machine oper-ators, working foremen, meter readers, and clerical employees inthe operating department, but excluding office clerical employees,professional employees, guards, and supervisors as defined in theAct.On April 10, 1958, the Board issued an order amending the certifica-tion by substituting the Petitioner herein as the certified Union.Thereafter, on November 13, 1961, the Petitioner filed a motion to clar-ify deternlinntion of representatives. In tliis motion, the Petitioner re-quested the Board to clarify the above certification " by determiningthat work done on high pressure transmission lines and regulatingstations within the territorial limits of the Kansas City Division ofThe Gas Service Company belongs to employees within the bargainingunit exclusively represented by Petitioner."On the basis of the factsalleged in support of its motion, it appeared to be the Petitioner'scontention that employees working on such lines constituted an ac-cretion to its unit to the extent that they performed work within theterritorial limits of the Kansas City division.The Employer andDistrict 50, United Mine Workers of America,2 which represents otheremployees of the Employer, were served with copies of the aforesaidmotion but filed no response thereto.On December 18, 1961, theBoard issued a notice directing the parties to that proceeding to showcause why the Board should not grant the Petitioner's motion, andinclude within the unit with respect to all their duties the employeesservicing such lines.Thereafter, on January 18, 1962, the Employerfiled a response in opposition to the Petitioner's motion, with exhibitsattached.On February 9, 1962, the Petitioner and District 50 repliedto the Employer's response, both requesting a hearing in the natter.On February 19, 1962, the Employer filed opposition to the positions'December 23, 1957, not published in NLRB volumes.2Herein called District 50.140 NLRB No. 45. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken by the Petitioner and District 50, requesting that their motionsbe denied or, in the alternative, that a hearing be held.On March 12,1962, the Board remanded the matter to the Regional Director forthe Seventeenth Region for the purpose of arranging a hearing toreceive evidence on the issues raised by the Petitioner's motion toclarify the unit.A hearing was held on various dates between May 1and May 25, 1962, before William J. Cassidy, hearing officer.Thehearing officer's rulings are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].Upon the entire record in the case, including the briefs filed by theparties subsequent to the hearing, the Board finds :The Employer, a public utility, is engaged in the distribution ofnatural gas to consumers in residential, business, and industrial areas.This distribution system is divided into 24 divisions located in 4Midwestern States.4As noted, in 1958, the Petitioner was certifiedas the collective-bargaining representative of physical employees inthe Employer's Kansas City division.Since the certification, theEmployer and the Petitioner have entered into two collective-bargaining agreements, the latest of which is effective from June 1,1961, until June 1, 1963, covering employees in a unit substantiallysimilar to that for which the Petitioner was certified. In November1960, the Employer purchased from Cities Service Gas Company andPanhandle Eastern Pipe Company certain high pressure, large di-ameter transmission lines.5These lines are located in the geographicareas served by the Employer's four Missouri divisions,e and areutilized to transmit gas to those divisions for distribution to the Em-ployer's customers.As will be more fully described below, the Em-ployer in 1960 organized a new pipeline division for the purpose ofmaintaining and patrolling these high pressure transmission lines.It is the Employer's pipeline division employees which are involvedin this proceeding.As noted, in its motion to clarify the certification, the Petitionerrequested the Board to find that theworkperformed by the pipelinedivision employees within the territorial limits of the Kansas Citydivision belongs to the employees it represents.'At no time during8District 50 was permitted to interveneat the hearingfor the purpose of supportingthe Petitioner'smotion for clarification.'These Statesare Missouri,Oklahoma, Kansas, and Nebraska.e Tbese linesform a part of a systemwhich supplies gas to various distribution com-panies from sources inTexas and Oklahoma.G These divisions are KansasCity,Lee'sSummit, Independence,and Liberty.Lee'sSummit and Independenceemployeesare representedby District 50; Libertyemployeesare unrepresented7The Petitionermade the same request inits briefto the Boardfiled after the hearing. THE GAS SERVICECOMPANY447this proceeding did the Petitioner state that it seeks to represent theemployeesemployed in the pipeline division; nor did it specificallyask the Board to include such employees in the certified unit. Infact, at the hearing, the Petitioner expressly denied that it soughtto represent pipeline division employees.Thus, it is now clear thatthe Petitioner in effect is asking the Board to assign to employees inthe unit represented by the Petitioner certain of the work now beingdone by employees in the pipeline division.However, work assign-ment disputes are not properly matters for consideration and resolu-tion in a representation proceeding.As the Board has said,' its solefunction in representation proceedings is to ascertain and certify thename of the bargaining representative, if any, that has been designatedby the employees in the appropriate unit. It is not the Board's re-sponsibility in representation proceedings to decide whether employeesin the bargaining unit are entitled to do any particular work orwhether an employer has properly reassigned work from employeesin the bargaining unit to other employees.Accordingly, the Peti-tioner's motion, insofar as it requests the Board to assign certain workto employees in the certified unit, is hereby denied.But even assuming, as the Board initially believed, that the Pe-titioner by its motion seeks to represent pipeline division employeesas part of its certified unit, we would nonetheless deny the motionfor clarification for the following reasons.When Petitioner wascertified as representative of employees in the Kansas City division,the Employer was engaged exclusively in the distribution of naturalgas through low pressure lines.No pipeline division existed at thattime as part of the Employer's operation.The Employer intro-duced the transmission of gas through high pressure lines for thefirst time in November 1960, when it purchased from Panhandle andCities Services the lines now operated by the pipeline division.Theselines previously had been maintained and operated by Panhandleand Cities Service with separate crews of employees.Unlike thedistribution lines of the Employer's Kansas City and other divisions,these transmission lines traverse open country through four westernMissouri counties and carry pressures ranging throughout from 100to 300 pounds per square inch. The distribution lines, on the otherhand, generally carry pressures of less 1 pound per square inch, andare located under the streets in metropolitan areas.The pipelinedivision is under the supervision of a manager, who, like the otherdivisional heads, reports directly to the office of the Employer's chiefengineer.At the time of the hearing, the pipeline division person-nel, in addition to the manager, consisted of a working foreman andtwo other employees.While both Kansas City division employees8 General Aniline&Film Corporation,Ansco Division.89 NLRB 467; seeAmericanBroadcasting Company, Inc,et al.,112 NLRB 605,607, 608. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDand pipeline division employees are responsible for maintaining andpatrolling gaslines, they utilize different methods in doing so 0 and,in addition, Kansas City division employees work in job classifica-tions covering a wide range of functions not encompassed by thework of pipeline division employees.10The pipeline division head-quarters is located in the Lee's Summit division, about 15 miles fromtheKansas City division, in a separate brilding leased for thatpurpose, where pipeline division employees report to work.Com-pany vehicles used by pipeline division employees are housed in aseparate garage which is also located in Lee's Summit division. Pipe-line division employees patrol and maintain the transmission lines,not only in the Kansas City division, but also those in the Employer'sthree other Missouri divisions.Pipeline division employees do notinterchange with employees in the certified unit, nor are they or-ganized under a system of job classifications and progression suchas that provided by contract for employees in the Kansas City di-vision.Although the pipeline division came into existence prior tothe execution of the current contract between the Employer and thePetitioner, no discussion took place between the parties as to the in-clusion of pipeline division employees in the certified unit.Under these circumstances, and particularly in view of the factthat the pipeline division and the Kansas City division are separateadministrative subdivisions of the Employer, that the employees ineach of these divisions are separately supervised, perform differentfunctions, and do not interchange with one another, and in view ofthe further fact that pipeline division employees are based outsidethe Kansas City division and perform their functions in a geographi-cal area encompassing not only the Kansas City division, but threeother distribution divisions as well, we find that the Employer's pipe-line division is not an accretion to its Kansas City division."Asthe Petitioner, insofar as it seeks in its motion for clarification torepresent pipeline division employees, is attempting to add previouslyunrepresented employees to the certified unit, we find that the mo-tion raises a question concerning representation which may not beresolved through a clarification of the existing unit."Accordingly,we shall deny the Petitioner's motion for clarification.[The Board denied the motion of Gas Workers Metal Trades Union,LocalUnion No. 781, to clarify the certification in Case No.17-RC-2613.]O Thus, KansasCitydivision employees use a gas indicatorfor detectingleaks on lowpressure lines, while pipeline division employeesdetect such leaks without the use ofinstruments.10 For example,the pipeline division doesnot employmeter readers,dispatchers,appli-ance installers,and numerous other classifications of employees.11SeeChrysler Corporation,129 NLRB 407, 411.'General Electric Company(RiverWorks),131 NLRB 1302.